COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00433-CR


BRUCE EDWARD SIMMONS                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1377130D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Bruce Edward Simmons attempts to appeal his conviction for

delivery of a simulated controlled substance. The trial court’s certification states

that this “is a plea-bargain case, and the defendant has NO right of appeal” and

that “the defendant has waived the right of appeal.”        See Tex. R. App. P.

25.2(a)(2). On October 20, 2014, we notified Simmons that the appeal would be


      1
       See Tex. R. App. P. 47.4.
dismissed pursuant to the trial court’s certification unless he or any party desiring

to continue the appeal filed a response on or before October 30, 2014, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. We have

not received a response.        Therefore, in accordance with the trial court’s

certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 26, 2014




                                         2